                                        Case 2:18-bk-20151-ER           Doc 6038 Filed 09/03/20 Entered 09/03/20 16:43:54                          Desc
                                                                         Main Document     Page 1 of 25

                                                                THIS OMNIBUS MOTION SEEKS TO REJECT CERTAIN
                                          1      EXECUTORY CONTRACTS AND UNEXPIRED LEASES AS OF OCTOBER 30, 2020, OR (A) SUCH
                                                  EARLIER DATE AS THE DEBTORS MAY SPECIFY, OR (B) SUCH LATER DATE AS MAY BE
                                          2                     AGREED BY THE DEBTORS AND A COUNTERPARTY.
                                          3     PARTIES RECEIVING THIS MOTION SHOULD LOCATE THEIR NAMES AND AGREEMENTS ON
                                                 THE EXHIBIT ATTACHED TO THIS MOTION. YOUR RIGHTS MAY BE AFFECTED BY THIS
                                          4                 MOTION AND YOU SHOULD THEREFORE READ IT CAREFULLY.

                                          5    HENRY C. KEVANE (CA Bar No. 125757)
                                               hkevane@pszjlaw.com
                                          6    SHIRLEY S. CHO (CA Bar No. 192616)
                                               scho@pszjlaw.com
                                          7    PACHULSKI STANG ZIEHL & JONES LLP
                                               150 California Street, 15th Floor
                                          8    San Francisco, CA 94111
                                               SAMUEL R. MAIZEL (Bar No. 189301)
                                          9    samuel.maizel@dentons.com
                                               TANIA M. MOYRON (Bar No. 235736)
                                         10
601 SOUTH FIGUEROA STREET, SUITE 2500




                                               tania.moyron@dentons.com
  LOS ANGELES, CALIFORNIA 90017-5704




                                               DENTONS US LLP
                                         11    601 South Figueroa Street, Suite 2500
                                               Los Angeles, California 90017-5704
          DENTONS US LLP




                                         12
            (213) 623-9300




                                               Attorneys for the Chapter 11 Debtors and
                                         13    Debtors in Possession
                                                                               UNITED STATES BANKRUPTCY COURT
                                         14                       CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION
                                               In re                                                 Lead Case No. 2:18-bk-20151-ER
                                         15
                                                                                                     Jointly Administered With: Case No. 2:18-bk-20162-ER
                                               VERITY HEALTH SYSTEM OF
                                         16    CALIFORNIA, INC., et al.,
                                                                                                     Case No. 2:18-bk-20163-ER
                                                                                                     Case No. 2:18-bk-20164-ER
                                         17            Debtors and Debtors in Possession.
                                                                                                     Case No. 2:18-bk-20165-ER
                                                                                                     Case No. 2:18-bk-20167-ER
                                         18     Affects All Debtors                                 Case No. 2:18-bk-20168-ER
                                                Affects Verity Health System of California, Inc.    Case No. 2:18-bk-20169-ER
                                         19     Affects O’Connor Hospital                           Case No. 2:18-bk-20171-ER
                                                Affects Saint Louise Regional Hospital              Case No. 2:18-bk-20172-ER
                                         20     Affects St. Francis Medical Center                  Case No. 2:18-bk-20173-ER
                                                Affects St. Vincent Medical Center                  Case No. 2:18-bk-20175-ER
                                         21     Affects Seton Medical Center                        Case No. 2:18-bk-20176-ER
                                                Affects O’Connor Hospital Foundation                Case No. 2:18-bk-20178-ER
                                         22     Affects Saint Louise Regional Hospital Foundation   Case No. 2:18-bk-20179-ER
                                                Affects St. Francis Medical Center of Lynwood       Case No. 2:18-bk-20180-ER
                                         23      Foundation                                          Case No. 2:18-bk-20181-ER
                                                Affects St. Vincent Foundation
                                                                                                     Hon. Ernest M. Robles
                                         24     Affects St. Vincent Dialysis Center, Inc.
                                                Affects Seton Medical Center Foundation             Chapter 11 Cases
                                         25     Affects Verity Business Services                    DEBTORS’ NOTICE OF MOTION AND TENTH OMNIBUS
                                                Affects Verity Medical Foundation                   MOTION TO REJECT, PURSUANT TO 11 U.S.C. § 365(A),
                                         26     Affects Verity Holdings, LLC                        CERTAIN TRANSITION EXECUTORY CONTRACTS AND
                                                Affects De Paul Ventures, LLC                       UNEXPIRED LEASES; MEMORANDUM OF POINTS AND
                                         27     Affects De Paul Ventures - San Jose Dialysis, LLC   AUTHORITIES AND DECLARATION OF RICHARD G.
                                                        Debtors and Debtors in Possession.           ADCOCK
                                         28


                                                                                                       -1-
                                              US_Active\115442712\V-3
                                        Case 2:18-bk-20151-ER           Doc 6038 Filed 09/03/20 Entered 09/03/20 16:43:54                             Desc
                                                                         Main Document     Page 2 of 25

                                                                                                   [Relates to Docket Nos. 4511 + 4873,
                                          1                                                                                 4365 + 4530,
                                                                                                                            4634 + 5266,
                                          2                                                                                 5466 + 5504]
                                                                                                    Hearing:
                                          3                                                         Date: October 7, 2020
                                                                                                    Time: 10:00 a.m.
                                          4                                                         Place: Courtroom 1568
                                                                                                             225 E. Temple Street
                                          5                                                                 Los Angeles, CA 90012

                                          6
                                                       PLEASE TAKE NOTICE that at the above-referenced date, time and location, Verity
                                          7
                                              Health System of California, Inc., a California nonprofit benefit corporation and the Debtor herein
                                          8
                                              (“VHS”), and the above-referenced affiliated debtors (collectively, the “Debtors”), the debtors and
                                          9
                                              debtors in possession in the above-captioned chapter 11 bankruptcy cases (collectively, the
                                         10
601 SOUTH FIGUEROA STREET, SUITE 2500




                                              “Cases”), will move the Court for the entry of an order pursuant to 11 U.S.C. § 365(a) (the
  LOS ANGELES, CALIFORNIA 90017-5704




                                         11
                                              “Motion”), authorizing the Debtors to reject the contracts and leases listed on Exhibit A to the
          DENTONS US LLP




                                         12
            (213) 623-9300




                                              accompanying Memorandum of Points and Authorities and all ancillary documents thereto,
                                         13
                                              including exhibits, schedules, attachments and amendments (collectively, the “Agreements”), to
                                         14
                                              which Seton Medical Center (“Seton”), St. Francis Medical Center (“SFMC”), St. Vincent Medical
                                         15
                                              Center (“SVMC”), or VHS, as applicable, are a party.1
                                         16
                                                       The Agreements are needed by the Debtors to fulfill certain transition assistance, interim
                                         17
                                              management or other post-closing duties to the buyers of Seton, SFMC and SVMC following the
                                         18
                                              Effective Date of the Plan (as defined below). The Plan provides for the rejection of any
                                         19
                                              outstanding executory contracts or unexpired leases of the Debtors as of the Effective Date of the
                                         20
                                              Plan unless the Debtors separately move to reject specified agreements. See Plan § 11.1. This
                                         21
                                              Motion is intended to be such a “separate motion.” The Debtors request that the Agreements be
                                         22
                                              deemed rejected as of (a) October 30, 2020, or (b) (i) such earlier date as may be specified by the
                                         23
                                              Debtors in a notice given to the applicable counterparty, or (ii) such later date as may be agreed by
                                         24
                                              the Debtors and the applicable counterparty (“Rejection Date”). The Motion also requests that the
                                         25
                                              Bankruptcy Court fix a deadline (a) for the applicable counterparty to file a proof of claim arising
                                         26
                                              1
                                                Any counter-party to an agreement listed on Exhibit A hereto that is uncertain of the agreement being rejected by the
                                         27   Motion should contact counsel for the Debtors. The Debtors will attach a final exhibit to the order(s) entered on the
                                              Motion with any updated information. Pachulski Stang Ziehl & Jones LLP will address any objections or responses to
                                         28   the relief requested in this Motion that is filed by clients of Dentons US LLP.


                                                                                                       -2-
                                              US_Active\115442712\V-3
                                        Case 2:18-bk-20151-ER           Doc 6038 Filed 09/03/20 Entered 09/03/20 16:43:54                               Desc
                                                                         Main Document     Page 3 of 25


                                          1   from the rejection of the applicable Agreement under Federal Rule of Bankruptcy Procedure
                                          2   3002(c)(4), and (b) for equipment lessors (to the extent any such lessors do not have a new lease
                                          3   arrangement with the applicable hospital buyer), to retrieve their leased property by no later than
                                          4   November 15, 2020 (to the extent any such lessors have not previously retrieved such property)
                                          5   and coordinate with the Debtors’ designee to arrange for such retrieval.2
                                          6            PLEASE TAKE FURTHER NOTICE that the Motion is based on this Notice of Motion
                                          7   and Motion, the accompanying Memorandum of Points and Authorities, the attached Declaration
                                          8   of Richard G. Adcock (the “Adcock Declaration”), the supporting statements, arguments and
                                          9   representations of counsel who will appear at the hearing on the Motion, the record in these Cases,
                                         10   and any other evidence properly brought before the Court in all other matters of which this Court
601 SOUTH FIGUEROA STREET, SUITE 2500
  LOS ANGELES, CALIFORNIA 90017-5704




                                         11   may properly take judicial notice.
          DENTONS US LLP




                                         12            PLEASE TAKE FURTHER NOTICE that the Court confirmed the Modified Second
            (213) 623-9300




                                         13   Amended Joint Chapter 11 Plan of Liquidation (Dated July 2, 2020) of the Debtors, the Prepetition
                                         14   Secured Lenders, and the Committee [Docket No. 5466] (the “Plan”) pursuant to that certain Order
                                         15   Confirming Modified Second Amended Joint Chapter 11 Plan of Liquidation (Dated July 2, 2020)
                                         16   of the Debtors, the Prepetition Secured Creditors, and the Committee [Docket. No. 5504].
                                         17            PLEASE TAKE FURTHER NOTICE that the sale of SVMC facility closed on April 16,
                                         18   2020, pursuant to that certain Order (A) Authorizing the Sale of Certain of the Debtors’ Assets to
                                         19   the Chan Soon-Shiong Family Foundation or its Designee(s) Free and Clear of Liens, Claims,
                                         20   Encumbrances, and Other Interests; et seq. [Docket No. 4530] and the operations of SVMC
                                         21   originally closed in January, 2020. Debtors’ Status Report re Closure of St. Vincent Medical Center
                                         22

                                         23   2
                                                If the buyer of the hospital has entered into a new or restated lease for the leased property, the lessor should not
                                              retrieve such property and it will not be deemed abandoned to the Debtors if it is not retrieved. The Motion further
                                         24   requests an order determining that any leased property that is not subject to a new or restated lease with the
                                              applicable hospital buyer and that is not retrieved by November 15, 2020, shall be deemed abandoned to the
                                         25   applicable Debtor pursuant to Bankruptcy Rule 6007. Equipment lessors can contact (i) Terri Pasion
                                              (Terripasion@verity.org) to arrange for the pickup of remaining leased equipment located at SFMC, (ii) Mark Feltt
                                         26   (MarkFeltt@verity.org) to arrange for pickup of remaining leased equipment located at Seton, or (iii) Jon Emerson
                                              (jemerson@thinkbrg.com) to arrange for the pickup of remaining leased equipment located at SVMC or any other
                                         27   location. The Debtors reserve all rights to assert that any new or restated lease with the applicable buyer constitutes a
                                              novation of the applicable Agreement with the applicable Debtor and, accordingly, has either extinguished or mitigated
                                         28   any rejection damages claim which may be filed.


                                                                                                        -3-
                                              US_Active\115442712\V-3
                                        Case 2:18-bk-20151-ER           Doc 6038 Filed 09/03/20 Entered 09/03/20 16:43:54           Desc
                                                                         Main Document     Page 4 of 25


                                          1   dated January 23, 2020 [Docket No. 3982].         None of the Agreements was designated for
                                          2   assignment to the SVMC buyer.
                                          3           PLEASE TAKE FURTHER NOTICE that the sale of SFMC closed on August 13, 2020,
                                          4   pursuant to that certain Order (A) Authorizing the Sale of Certain of the Debtors’ Assets to Prime
                                          5   Healthcare Services, Inc. Pursuant to the APA Attached Hereto Free and Clear of Liens, Claims,
                                          6   Encumbrances, or other Interests; (B) Approving the Assumption and Assignment of Certain
                                          7   Assigned Contracts Related Thereto; and (C) Granting Related Relief [Docket No. 4511]. None
                                          8   of the Agreements was designated for assignment to the buyer of SFMC under that certain Notice
                                          9   of Executory Contracts and Unexpired Leases Designated by Prime Healthcare Services, Inc. for
                                         10   Assumption and Assignment Concerning Certain Assets Related to St. Francis Medical Center
601 SOUTH FIGUEROA STREET, SUITE 2500
  LOS ANGELES, CALIFORNIA 90017-5704




                                         11   [Docket No. 4873].
          DENTONS US LLP




                                         12           PLEASE TAKE FURTHER NOTICE that the sale of Seton closed on August 13, 2020,
            (213) 623-9300




                                         13   pursuant to that certain Order Granting Debtors’ Motion to Approve Terms and Conditions of a
                                         14   Private Sale of Certain of the Debtors’ Assets Related to Seton Medical Center to AHMC
                                         15   Healthcare Inc. [Docket No. 4634]. None of the Agreements was designated for assignment to the
                                         16   buyer of Seton under that certain Final Notice of (I) Executory Contacts and Unexpired Leases
                                         17   Designated by AHMC Healthcare, Inc. for Assumption and Assignment Concerning Certain Assets
                                         18   Related to Seton Medical Center; and (II) Deadline of Certain Counterparties to File Renewed
                                         19   Objections to Cure or Assumption and Assignment [Docket No. 5266].
                                         20           PLEASE TAKE FURTHER NOTICE that, pursuant to LBR 9013-1(f)(1), any party
                                         21   opposing or responding to the Motion must file a response (the “Response”) with the Bankruptcy
                                         22   Court and serve a copy of it upon the moving party and the United States Trustee not later than 14
                                         23   days before the date designated for the hearing on the Motion. A Response must be a complete
                                         24   written statement of all reasons in opposition to the Motion or in support, declarations and copies
                                         25   of all evidence on which the responding party intends to rely, and any responding memorandum of
                                         26   points and authorities.
                                         27
                                         28


                                                                                              -4-
                                              US_Active\115442712\V-3
                                        Case 2:18-bk-20151-ER           Doc 6038 Filed 09/03/20 Entered 09/03/20 16:43:54          Desc
                                                                         Main Document     Page 5 of 25


                                          1           PLEASE TAKE FURTHER NOTICE that, pursuant to LBR 9013-1(h), the failure to file
                                          2   and serve a timely objection to the Motion may be deemed by the Court to be consent to the relief
                                          3   requested herein.
                                          4    Dated: September 3, 2020                        PACHULSKI STANG ZIEHL & JONES LLP
                                          5

                                          6                                                    By     /s/ Shirley Cho
                                                                                                      Shirley S. Cho
                                          7
                                                                                               Co-Counsel to the Debtors and Debtors In
                                          8                                                    Possession

                                          9

                                         10
601 SOUTH FIGUEROA STREET, SUITE 2500
  LOS ANGELES, CALIFORNIA 90017-5704




                                         11
          DENTONS US LLP




                                         12
            (213) 623-9300




                                         13

                                         14

                                         15

                                         16

                                         17

                                         18

                                         19

                                         20

                                         21

                                         22

                                         23

                                         24

                                         25

                                         26

                                         27
                                         28


                                                                                             -5-
                                              US_Active\115442712\V-3
                                        Case 2:18-bk-20151-ER             Doc 6038 Filed 09/03/20 Entered 09/03/20 16:43:54                                                  Desc
                                                                           Main Document     Page 6 of 25


                                          1                                                    TABLE OF CONTENTS
                                                                                                                                                                                        Page
                                          2

                                          3   I.      INTRODUCTION .............................................................................................................. 1

                                          4   II.     JURISDICTION.................................................................................................................. 2

                                          5   III.    STATEMENT OF FACTS ................................................................................................. 2

                                          6           A.        General Background ............................................................................................... 2
                                          7           B.        Confirmation of Chapter 11 Plan ............................................................................ 3
                                          8           C.        SVMC Closure and Sale ......................................................................................... 3
                                          9           D.        SFMC Sale .............................................................................................................. 4
                                         10
601 SOUTH FIGUEROA STREET, SUITE 2500




                                                      E.        Seton Sale ................................................................................................................ 4
  LOS ANGELES, CALIFORNIA 90017-5704




                                         11
                                                      F.        Rejection Date ......................................................................................................... 4
          DENTONS US LLP




                                         12
            (213) 623-9300




                                              IV.     DISCUSSION ..................................................................................................................... 5
                                         13
                                                      A.        The Debtors Have the Right to Reject the Agreements Pursuant to §
                                         14                     365(a). ..................................................................................................................... 5
                                         15           B.        Rejection of the Agreements Is Within the Debtors’ Sound Business
                                         16                     Judgment. ................................................................................................................ 6

                                         17   V.      CONCLUSION ................................................................................................................... 7

                                         18

                                         19

                                         20

                                         21

                                         22

                                         23

                                         24

                                         25

                                         26

                                         27
                                         28


                                                                                                                   -i-
                                              US_Active\115442712\V-3
                                        Case 2:18-bk-20151-ER                  Doc 6038 Filed 09/03/20 Entered 09/03/20 16:43:54                                                 Desc
                                                                                Main Document     Page 7 of 25

                                                                                                 TABLE OF AUTHORITIES
                                          1
                                                                                                                                                                                        Page(s)
                                          2
                                              Cases
                                          3
                                              Agarwal v. Pomona Valley Med. Grp., Inc. (In re Pomona Valley Med. Grp., Inc.),
                                          4      476 F.3d 665 (9th Cir. 2007).................................................................................................. 5, 6
                                          5   In re Chi-Feng Huang,
                                                  23 B.R. 798 (B.A.P. 9th Cir. 1982) .............................................................................................5
                                          6
                                              In re Robert L. Helms Constr. & Dev. Co., Inc.,
                                          7
                                                  139 F.3d 702 (9th Cir. 1998).......................................................................................................5
                                          8
                                              Lubrizol Enters. v. Richmond Metal Finishers, 756 F.2d 1043 (4th Cir. 1985) ...............................6
                                          9
                                              NLRB v. Bildisco & Bildisco,
                                         10     465 U.S. 513, 104 S.Ct. 1188, 79 L.Ed.2d 482 (1984) ...............................................................6
601 SOUTH FIGUEROA STREET, SUITE 2500
  LOS ANGELES, CALIFORNIA 90017-5704




                                         11   Statutes
          DENTONS US LLP




                                         12   11 U.S.C.
            (213) 623-9300




                                         13      §§ 101-1532 ................................................................................................................................1
                                                 § 365 ............................................................................................................................................5
                                         14      § 365(a) ...............................................................................................................................1, 2, 5
                                                 § 554 ............................................................................................................................................2
                                         15      § 1107 ......................................................................................................................................2, 5
                                                 § 1108 ..........................................................................................................................................2
                                         16
                                              28 U.S.C.
                                         17
                                                 § 157 ............................................................................................................................................2
                                         18      § 157(b)(2) ..................................................................................................................................2
                                                 § 1334 ..........................................................................................................................................2
                                         19      § 1408 ..........................................................................................................................................2
                                                 § 1409 ..........................................................................................................................................2
                                         20
                                              Rules and Regulations
                                         21
                                              Federal Rules of Bankruptcy Procedure 1001-9037 .........................................................................1
                                         22

                                         23   Federal Rule of Bankruptcy Procedure 3002 ................................................................................2, 7

                                         24   Federal Rule of Bankruptcy Procedure 6007 ....................................................................................2

                                         25

                                         26

                                         27
                                         28


                                                                                                                      - ii -
                                              US_Active\115442712\V-3
                                        Case 2:18-bk-20151-ER           Doc 6038 Filed 09/03/20 Entered 09/03/20 16:43:54                            Desc
                                                                         Main Document     Page 8 of 25


                                          1                         MEMORANDUM OF POINTS AND AUTHORITIES
                                          2                                                             I.
                                          3                                                 INTRODUCTION
                                          4            Verity Health System of California, Inc., a California nonprofit benefit corporation and the
                                          5   Debtor herein (“VHS”), and the above-referenced affiliated debtors (collectively, the “Debtors”),
                                          6   by and through their undersigned counsel, hereby file this Memorandum of Points and Authorities
                                          7   in support of the Motion to reject the Agreements listed on Exhibit A attached hereto pursuant to
                                          8   § 365(a),1 effective as of October 30, 2020, or such other (a) earlier date that may be specified by
                                          9   the Debtors in a notice given to the applicable counterparty or (b) later date as may be agreed by
                                         10   the Debtors and the applicable counterparty (“Rejection Date”).2
601 SOUTH FIGUEROA STREET, SUITE 2500
  LOS ANGELES, CALIFORNIA 90017-5704




                                         11            The Agreements were not assigned to the buyers of the Debtors’ hospital facilities or
          DENTONS US LLP




                                         12   properties formerly located at SFMC, Seton or SVMC but are temporarily needed by the Debtors
            (213) 623-9300




                                         13   to fulfill certain transition services, or other post-closing assurances, being provided by the Debtors
                                         14   to the buyer under such sales. Certain of the Agreements, moreover, are with VHS as the parent
                                         15   entity and may apply to multiple hospital facilities, thereby also requiring additional time for the
                                         16   Debtors to engage in a thoughtful and orderly wind down of the parties’ ongoing performance. The
                                         17   extended Rejection Date (i.e., past the otherwise applicable rejection on the Effective Date of the
                                         18   Plan), will provide time for the Debtors and each buyer to complete the transition assistance that is
                                         19   enabled by a particular Agreement, or for a buyer to make alternative arrangements directly with a
                                         20   counterparty for future services or equipment. Notwithstanding the relief requested by the Motion,
                                         21   the Debtors reserve all rights to (a) dispute that any Agreement remains unexpired or executory and
                                         22   (b) assert that any Agreement has been the subject of a novation. Nothing contained in the Motion
                                         23   shall be deemed to waive or impair any of the Debtors’ rights, objections or defenses with respect
                                         24   to any filed claim arising from rejection of the Agreements.
                                         25
                                              1
                                               Unless specified otherwise, all chapter and section references are to the Bankruptcy Code, 11 U.S.C. §§ 101-1532,
                                         26   and all “Rule” references are to the Federal Rules of Bankruptcy Procedure, Rules 1001-9037. All “LBR” references
                                              are to the Local Bankruptcy Rules for the United States Bankruptcy Court for the Central District of California.
                                         27   2
                                                Any counter-party to an executory contract or unexpired lease listed on Exhibit A hereto that is uncertain of the
                                              agreement being rejected by the Motion should contact counsel for the Debtors. The Debtors will attach a final exhibit
                                         28   to the order(s) entered on the Motion with any updated information.


                                                                                                       -1-
                                              US_Active\115442712\V-3
                                        Case 2:18-bk-20151-ER           Doc 6038 Filed 09/03/20 Entered 09/03/20 16:43:54              Desc
                                                                         Main Document     Page 9 of 25


                                          1           The Agreements will provide no further benefit to the Debtors’ bankruptcy estates, as they
                                          2   may be vested or re-vested under the Plan (the “Estates”), after the applicable transition services or
                                          3   other post-closing duties lapse. Rejecting the Agreements and eliminating the Debtors’ ongoing
                                          4   obligations under them, if any, is therefore in the best interest of the Estates. Consequently, the
                                          5   Debtors are permitted to reject the Agreements as a legitimate exercise of their business judgment
                                          6   pursuant to § 365(a) and the Debtors respectfully request that the Court grant the Motion.
                                          7                                                     II.
                                          8                                             JURISDICTION
                                          9           The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334. This is
                                         10   a core proceeding pursuant to 28 U.S.C. § 157(b)(2). The venue of the Cases is proper pursuant to
601 SOUTH FIGUEROA STREET, SUITE 2500
  LOS ANGELES, CALIFORNIA 90017-5704




                                         11   28 U.S.C. §§ 1408 and 1409. The statutory predicate for this Motion is §§ 365(a) and 554 and
          DENTONS US LLP




                                         12   Rules 3002 and 6007.
            (213) 623-9300




                                         13                                                    III.
                                         14                                       STATEMENT OF FACTS
                                         15   A.      General Background
                                         16           1.       On August 31, 2018 (“Petition Date”), each of the Debtors filed a voluntary petition
                                         17   for relief under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”). The
                                         18   Cases are currently being jointly administered before the Bankruptcy Court. [Docket No. 17].
                                         19   Since the commencement of their Cases, the Debtors have been operating their businesses as
                                         20   debtors in possession pursuant to §§ 1107 and 1108.
                                         21           2.       VHS is the sole corporate member of the following five Debtor California nonprofit
                                         22   public benefit corporations that formerly operated or currently operate, as applicable, the following
                                         23   acute care hospitals: O’Connor Hospital (“OCH”), St. Louise Regional Hospital (“SLRH”),
                                         24   SVMC, Seton and SFMC.
                                         25           3.       On September 14, 2018, the Office of the United States Trustee appointed an
                                         26   Official Committee of Unsecured Creditors in these Cases. [Docket No. 197.]
                                         27           4.       On December 27, 2019, the Court entered its Order (A) Authorizing the Sale of
                                         28   Certain of the Debtors’ Assets to Santa Clara County Free and Clear of Liens, Claims and


                                                                                                -2-
                                              US_Active\115442712\V-3
                                        Case 2:18-bk-20151-ER           Doc 6038 Filed 09/03/20 Entered 09/03/20 16:43:54             Desc
                                                                         Main Document    Page 10 of 25


                                          1   Encumbrances, and Other Interests; (B) Approving the Assumption and Assignment of an
                                          2   Unexpired Lease Related Thereto; and (C) Granting Related Relief [Docket No. 1153] (the “SCC
                                          3   Sale Order”). Pursuant to the SCC Sale Order, the Debtors sold OCH and SLRH and related assets
                                          4   to the County of Santa Clara, a political subdivision of the State of California. The closing of that
                                          5   sale occurred on February 28, 2019.
                                          6           5.       On January 3, 2020, the Debtors filed their Notice re Termination of Asset Purchase
                                          7   Agreement with Strategic Global Management, Inc. [Docket No. 3899] (“Termination Notice”).
                                          8   As set forth in the Termination Notice, SGM failed to timely close the APA (as defined in the
                                          9   Termination Notice) for the acquisition of SFMC, SVMC, Seton and related assets. Consequently,
                                         10   the Debtors terminated the APA with SGM effective as of December 27, 2019.
601 SOUTH FIGUEROA STREET, SUITE 2500
  LOS ANGELES, CALIFORNIA 90017-5704




                                         11   B.      Confirmation of Chapter 11 Plan
          DENTONS US LLP




                                         12           6.       The Court confirmed the Modified Second Amended Joint Chapter 11 Plan of
            (213) 623-9300




                                         13   Liquidation (Dated July 2, 2020) of the Debtors, the Prepetition Secured Lenders, and the
                                         14   Committee [Docket No. 5466] pursuant to that certain Order Confirming Modified Second
                                         15   Amended Joint Chapter 11 Plan of Liquidation (Dated July 2, 2020) of the Debtors, the Prepetition
                                         16   Secured Creditors, and the Committee [Docket. No. 5504], entered on August 14, 2020.
                                         17   C.      SVMC Closure and Sale
                                         18           7.       The Bankruptcy Court authorized SVMC to cease operations on an expedited basis
                                         19   according to the closure plan approved by the Order Granting Debtors’ Emergency Motion for
                                         20   Authorization to Close St. Vincent Medical Center [Docket No. 3934]. As more fully described in
                                         21   the Debtors’ Status Report re Closure of St. Vincent Medical Center dated January 23, 2020
                                         22   [Docket No. 3982], as supplemented from time to time, the Debtors effectuated a smooth, safe and
                                         23   orderly implementation of the SVMC closure plan.             Emergency services at SVMC were
                                         24   discontinued as of January 9, 2020, all SVMC inpatients were either discharged or transferred by
                                         25   January 18, 2020, and all outpatient visits ceased as of January 22, 2020.
                                         26           8.       Subsequently, on March 30, 2020, the Debtors’ filed their Emergency Motion for
                                         27   the Entry of: (I) An Order (1) Approving Form of Asset Purchase Agreement, et seq. [Docket No.
                                         28   4365] which sale was approved pursuant to the Order (A) Authorizing the Sale of Certain of the


                                                                                               -3-
                                              US_Active\115442712\V-3
                                        Case 2:18-bk-20151-ER           Doc 6038 Filed 09/03/20 Entered 09/03/20 16:43:54             Desc
                                                                         Main Document    Page 11 of 25


                                          1   Debtors’ Assets to the Chan Soon-Shiong Family Foundation or its Designee(s) Free and Clear of
                                          2   Liens, Claims, Encumbrances, and Other Interests; et seq. [Docket No. 4530]. None of the
                                          3   Agreements was designated in writing for assignment to the SVMC buyer.
                                          4   D.      SFMC Sale
                                          5           9.       The sale of SFMC closed on August 13, 2020, pursuant to that certain Order (A)
                                          6   Authorizing the Sale of Certain of the Debtors’ Assets to Prime Healthcare Services, Inc. Pursuant
                                          7   to the APA Attached Hereto Free and Clear of Liens, Claims, Encumbrances, or other Interests;
                                          8   (B) Approving the Assumption and Assignment of Certain Assigned Contracts Related Thereto; and
                                          9   (C) Granting Related Relief [Docket No. 4511]. None of the Agreements was designated for
                                         10   assignment to the SFMC buyer under that certain Notice of Executory Contracts and Unexpired
601 SOUTH FIGUEROA STREET, SUITE 2500
  LOS ANGELES, CALIFORNIA 90017-5704




                                         11   Leases Designated by Prime Healthcare Services, Inc. for Assumption and Assignment Concerning
          DENTONS US LLP




                                         12   Certain Assets Related to St. Francis Medical Center [Docket No. 4873].
            (213) 623-9300




                                         13   E.      Seton Sale
                                         14           10.      The sale of Seton closed on August 13, 2020, pursuant to that certain Order
                                         15   Granting Debtors’ Motion to Approve Terms and Conditions of a Private Sale of Certain of the
                                         16   Debtors’ Assets Related to Seton Medical Center to AHMC Healthcare Inc. [Docket No. 4634].
                                         17   None of the Agreements was designated for assignment to the Seton buyer under that certain Final
                                         18   Notice of (I) Executory Contacts and Unexpired Leases Designated by AHMC Healthcare, Inc. for
                                         19   Assumption and Assignment Concerning Certain Assets Related to Seton Medical Center; and (II)
                                         20   Deadline of Certain Counterparties to File Renewed Objections to Cure or Assumption and
                                         21   Assignment [Docket No. 5266].
                                         22   F.      Rejection Date
                                         23           11.      As a result of the consummation of the sales of Seton, SFMC and SVMC, the
                                         24   Debtors no longer require continued performance under any of the Agreements once the transition
                                         25   services period, or other post-closing duties, under each sale has expired. The Debtors have
                                         26   therefore moved to reject the Agreements as of the Rejection Date in order to avoid further expense
                                         27   to the Debtors after the fulfillment of their applicable post-closing obligations. The Rejection Date
                                         28   provides further flexibility to the Debtors by enabling them to sooner terminate selected


                                                                                               -4-
                                              US_Active\115442712\V-3
                                        Case 2:18-bk-20151-ER           Doc 6038 Filed 09/03/20 Entered 09/03/20 16:43:54              Desc
                                                                         Main Document    Page 12 of 25


                                          1   Agreements as and when warranted, or to extend the termination with the assent of the counterparty
                                          2   if additional time is needed. As noted above, absent the request under this Motion for a separate
                                          3   rejection date applicable to the Agreements, the Plan would otherwise result in the automatic
                                          4   rejection of the Agreements as of the Effective Date of the Plan. See Plan § 11.1. That result would
                                          5   impair the Debtors’ ability to fulfill their transition assistance or other post-closing obligations
                                          6   under the SFMC, Seton and SVMC sales. Hence, the Debtors seek to keep the Agreements in place
                                          7   for a limited period of time yet preserve the ability to curtail further cost to the Debtors following
                                          8   the Rejection Date (without waiver of any defenses by the Debtors to the assertion or allowance of
                                          9   any such costs based on the prior novation, termination or expiration of any of the Agreements, or
                                         10   otherwise).
601 SOUTH FIGUEROA STREET, SUITE 2500
  LOS ANGELES, CALIFORNIA 90017-5704




                                         11           12. None of the Agreements was designated for assignment to the applicable buyer. Certain
          DENTONS US LLP




                                         12   Agreements, moreover, relate to multiple facilities and each buyer will therefore need to negotiate
            (213) 623-9300




                                         13   a separate agreement should it seek a longer term arrangement with the counterparty. By keeping
                                         14   these Agreements in effect for a limited period after the Effective Date of the Plan, the Debtors will
                                         15   provide an opportunity for these arrangements to be implemented. Thus, some of the Agreements
                                         16   may become subject of a novation with such buyers. In other cases, the transition or other post-
                                         17   closing services provided by the Debtors related to other Agreements will conclude by the Rejection
                                         18   Date (or shortly thereafter by agreement with a counterparty).
                                         19                                                    IV.
                                         20                                              DISCUSSION
                                         21   A.      The Debtors Have the Right to Reject the Agreements Pursuant to § 365(a).

                                         22           Section 365(a) authorizes a debtor in possession, “subject to the Court’s approval . . . [to]

                                         23   assume or reject any executory contract or unexpired lease of the debtor.” 11 U.S.C. § 365(a)

                                         24   (made applicable by § 1107(a)). A debtor in possession may assume or reject executory contracts

                                         25   for the benefit of its estate and its creditors. Agarwal v. Pomona Valley Med. Grp., Inc. (In re

                                         26   Pomona Valley Med. Grp., Inc.), 476 F.3d 665, 671 (9th Cir. 2007); In re Chi-Feng Huang, 23 B.R.

                                         27   798, 801 (B.A.P. 9th Cir. 1982) (“The primary issue is whether rejection would benefit the general

                                         28   unsecured creditors.”). “The purpose of the power to reject is to augment the estate of the debtor.”


                                                                                               -5-
                                              US_Active\115442712\V-3
                                        Case 2:18-bk-20151-ER           Doc 6038 Filed 09/03/20 Entered 09/03/20 16:43:54                           Desc
                                                                         Main Document    Page 13 of 25


                                          1   Chi-Feng Huang, 23 B.R. at 800 (quoting Krasnowiecki, The Impact of the New Bankruptcy Reform
                                          2   Act on Real Estate Development and Financing, 53 AM. BANKR. L.J. 363, 382 (1979)).
                                          3           Section 365 does not provide a definition of what constitutes an executory contract.
                                          4   However, the Ninth Circuit has adopted the standard Countryman definition of an executory
                                          5   contract, which is a contract “under which the obligations of both the bankrupt and the other party
                                          6   to the contract are so far unperformed that the failure of either to complete performance would
                                          7   constitute a material breach excusing the performance of the other.” See, e.g., In re Robert L. Helms
                                          8   Constr. & Dev. Co., Inc., 139 F.3d 702, 705 (9th Cir. 1998).
                                          9           Here, the parties to the Agreements may have material unperformed obligations under the
                                         10   applicable contract or lease. The Debtors, therefore, in an abundance of caution, have filed the
601 SOUTH FIGUEROA STREET, SUITE 2500
  LOS ANGELES, CALIFORNIA 90017-5704




                                         11   Motion to reject the Agreements if and to the extent any outstanding obligations remain to be
          DENTONS US LLP




                                         12   performed by either the applicable Debtor or counterparty. To the extent the Agreements remain
            (213) 623-9300




                                         13   unexpired or executory, thus, the Debtors have the right to reject the Agreements pursuant to §
                                         14   365(a).3
                                         15   B.      Rejection of the Agreements Is Within the Debtors’ Sound Business Judgment.

                                         16           In reviewing a debtor in possession’s decision to assume or reject an executory contract, a

                                         17   bankruptcy court should apply the “business judgment test” to determine whether to approve the

                                         18   assumption or rejection. See NLRB v. Bildisco & Bildisco, 465 U.S. 513, 523, 104 S. Ct. 1188, 79

                                         19   L. Ed. 2d 482 (1984) (recognizing that the business judgment rule is used in reviewing motions to

                                         20   reject executory contracts); Pomona Valley Med. Grp., 476 F.3d at 670.

                                         21           The business judgment standard requires that the bankruptcy court “presume that the debtor-

                                         22   in-possession acted prudently, on an informed basis, in good faith, and in the honest belief that the

                                         23   action taken was in the best interests of the bankruptcy estate.” Pomona Valley Med. Grp., 476

                                         24   F.3d at 670. As a result, the bankruptcy court should approve rejection “unless it finds that the

                                         25   debtor-in-possession’s conclusion that rejection would be ‘advantageous is so manifestly

                                         26   unreasonable that it could not be based on sound business judgment, but only on bad faith, or whim

                                         27   3
                                               To emphasize, the Debtors reserve all rights to dispute that any Debtor remains obligated under any Agreement that
                                              was the subject of a novation with the buyer of a facility, or that any Agreement is otherwise currently unexpired or
                                         28   executory.


                                                                                                      -6-
                                              US_Active\115442712\V-3
                                        Case 2:18-bk-20151-ER           Doc 6038 Filed 09/03/20 Entered 09/03/20 16:43:54                             Desc
                                                                         Main Document    Page 14 of 25


                                          1   or caprice.’” Id. (quoting Lubrizol Enters. v. Richmond Metal Finishers, 756 F.2d 1043, 1047 (4th
                                          2   Cir. 1985)).
                                          3           The Motion should be granted because the Debtors’ decision to reject the Agreements
                                          4   indisputably falls within their sound business judgment. There is no benefit to the Debtors’ Estates
                                          5   to remain obligated on the Agreements (if and to the extent any of them remain executory or
                                          6   unexpired) following the fulfillment of the Debtors’ post-closing obligations to the purchasers of
                                          7   the SFMC. Seton and SVMC properties. The Agreements relate to these now sold facilities, or to
                                          8   multiple facilities, and are no longer needed by the applicable Debtor at the end of the applicable
                                          9   transition period. See Adcock Declaration ¶¶ 4-5. Accordingly, rejection of the Agreements as of
                                         10   Rejection Date is in the Estates’ best interests, and such a decision falls squarely within the Debtors’
601 SOUTH FIGUEROA STREET, SUITE 2500
  LOS ANGELES, CALIFORNIA 90017-5704




                                         11   sound business judgment. Id. at ¶ 6. Some of the Agreements are or may become subject to a
          DENTONS US LLP




                                         12   novation agreement (or other new or restated lease) with the applicable hospital buyer and will
            (213) 623-9300




                                         13   remain in place pursuant to that substituted arrangement. Establishing a deadline for the retrieval
                                         14   of any remaining leased equipment (or the abandonment to the Estates of such property, if not
                                         15   timely retrieved) is also in the best interest of the Estates as it will also reduce any continuing costs
                                         16   associated with, or damage to, the equipment.
                                         17                                                   CONCLUSION
                                         18           WHEREFORE, for the foregoing reasons and such additional reasons as may be advanced
                                         19   at or prior to the hearing on this Motion, the Debtors respectfully request that this Court enter an
                                         20   order (i) authorizing them to reject4 the Agreements effective as of the Rejection Date, (ii) fixing
                                         21   the last day for the applicable contract or lease counterparty to file a proof of claim arising from
                                         22   the rejection of its Agreement under Bankruptcy Rule 3002(c)(4), (iii) requiring each equipment
                                         23   lessor (unless such lessor has entered into a substitute arrangement with a buyer) to retrieve its
                                         24   property by no later than November 15, 2020, and to coordinate with the Debtors’ personnel for
                                         25   such retrieval, failing which such property shall be deemed abandoned by the equipment lessor to
                                         26
                                              4
                                                  Nothing in this Motion precludes or otherwise affects one or more Debtors from asserting (a) any claim it may
                                         27       have against a party to an Agreement, either by affirmative action, by recoupment, setoff or as another defense, or
                                                  (b) that it has been released from any further obligations under any Agreement, or (c) that any Agreement is no
                                         28       longer executory or unexpired.


                                                                                                       -7-
                                              US_Active\115442712\V-3
                                        Case 2:18-bk-20151-ER           Doc 6038 Filed 09/03/20 Entered 09/03/20 16:43:54       Desc
                                                                         Main Document    Page 15 of 25


                                          1   the applicable Debtor, and (iv) granting such other and further relief as is proper under the
                                          2   circumstances.
                                          3    Dated: September 3, 2020                       PACHULSKI STANG ZIEHL & JONES LLP
                                          4

                                          5                                                   By     /s/ Shirley Cho
                                                                                                        Shirley S. Cho
                                          6
                                                                                              Co-Counsel to the Debtors and Debtors In
                                          7                                                   Possession

                                          8

                                          9

                                         10
601 SOUTH FIGUEROA STREET, SUITE 2500
  LOS ANGELES, CALIFORNIA 90017-5704




                                         11
          DENTONS US LLP




                                         12
            (213) 623-9300




                                         13

                                         14

                                         15

                                         16

                                         17

                                         18

                                         19

                                         20

                                         21

                                         22

                                         23

                                         24

                                         25

                                         26

                                         27
                                         28


                                                                                            -8-
                                              US_Active\115442712\V-3
                                        Case 2:18-bk-20151-ER           Doc 6038 Filed 09/03/20 Entered 09/03/20 16:43:54               Desc
                                                                         Main Document    Page 16 of 25


                                          1                              DECLARATION OF RICHARD G. ADCOCK

                                          2           I, Richard G. Adcock, declare, that if called as a witness, I would and could competently
                                          3   testify thereto, of my own personal knowledge, as follows:
                                          4           1.       I am the Chief Executive Officer of Verity Health System of California, Inc.
                                          5    (“VHS”). I became the Debtors’ Chief Executive Officer effective January 2018. Prior thereto, I
                                          6    served as VHS’s Chief Operating Officer since August 2017.
                                          7           2.       Except as otherwise indicated herein, this Declaration is based upon my personal
                                          8    knowledge, my review of relevant documents, information provided to me by employees of the
                                          9    Debtors or the Debtors’ legal and financial advisors, or my opinion based upon my experience,
                                         10    knowledge, and information concerning the Debtors’ operations and the healthcare industry. If
601 SOUTH FIGUEROA STREET, SUITE 2500
  LOS ANGELES, CALIFORNIA 90017-5704




                                         11    called upon to testify, I would testify competently to the facts set forth in this Declaration.
          DENTONS US LLP




                                         12           3.       This Declaration is in support of the Debtors’ Notice of Motion and Tenth Omnibus
            (213) 623-9300




                                         13    Motion to Reject, Pursuant to 11 U.S.C. § 365(a), Certain Transition Executory Contracts and
                                         14    Unexpired Leases (“Motion”)1 and for all other purposes permitted by law.
                                         15           4.       St. Francis Medical Center (“SFMC”), Seton Medical Center (“Seton”), St. Vincent
                                         16    Medical Center (“SVMC”), or VHS, are parties to the various contracts and leases (the
                                         17    “Agreements”) listed in Exhibit A to the Memorandum of Points and Authorities. None of the
                                         18    Agreements was designated for assumption and assignment to the applicable buyer of SFMC,
                                         19    SVMC or Seton. Moreover, following the fulfillment of the Debtors’ transition assistance or other
                                         20    post-closing duties under the sales of such facilities, none of the Agreements will be further needed
                                         21    by the Debtors or will remain beneficial to the Estates. Certain of the buyers may wish to negotiate
                                         22    new direct arrangements with the contract counterparty or lessor prior to the Rejection Date.
                                         23           5.       I have concluded that there is no benefit to the Estates to remain obligated on the
                                         24    Agreements following the completion of the Debtors’ post-closing obligations to buyers, if and to
                                         25    the extent any outstanding obligations remain to be performed under any Agreement.
                                         26           6.       Based on the foregoing, I have determined, in my business judgment, that rejection
                                         27    of the Agreements is in the best interest of the Estates.
                                         28


                                                                                                -1-
                                              US_Active\115442712\V-3
                 Case 2:18-bk-20151-ER             Doc 6038 Filed 09/03/20 Entered 09/03/20 16:43:54                           Desc
                                                    Main Document    Page 17 of 25


                    1              I declare under penalty of perjury that the foregoing is true and correct.

                    2              Executed this 3rd day of September, 2020, at Los Angeles, California.

                    3

                    4

                    5

                    6

                    7

                    8

                    9
       0
       O'S!"
                   10
       <no
       Nt-
       w .,-,
       f...'
       -r-
       ;:J_
                   11
       r/:Jo
0...     "0
....Jf--<cr-
....JW ..:o        12
r/) ~ -  Z0
          M
      o::o;,
:::if,-,
r/,r/:J ~M         13
:z <( :l ~
oo <(,.-...
f,-,0::UM
:z~~;::i
W O W '-'
                   14
o t.l.- w-l
       :r:O
       f-Z         15
       :J <I'.
        O"'
       r/) 0
       0-l         16
       'D


                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28   1
                            Capitalized terms not otherwise defined herein have the meanings ascribed to them in the Motion.


                                                                                  -2-
                        US_Active\11 5442712\V-2
Case 2:18-bk-20151-ER   Doc 6038 Filed 09/03/20 Entered 09/03/20 16:43:54   Desc
                         Main Document    Page 18 of 25




                         EXHIBIT A
           Case 2:18-bk-20151-ER                Doc 6038 Filed 09/03/20 Entered 09/03/20 16:43:54                         Desc
                                                 Main Document    Page 19 of 25
Exhibit A: Tenth Omnibus Motion to Reject Executory Contracts


 Ref # Contract Debtor (A)                            Vendor                                              Contract Type
 100           VHS           NFS LEASING, INC.                                        EQUIPMENT‐LEASE/RENTAL
                             NTHRIVE REVENUE SYSTEMS, LLC (FKA MEDASSESTS NET
 101           VHS                                                                    LICENSE‐SOFTWARE SUBSCRIPTION
                             REVENUE SYSTEMS, LLC FKA IMACS / ACCURO)
 102           VHS           NTT DATA SERVICES AKA PEROT SYSTEMS                      SERVICES‐CONSULTING
 103          SFMC           NUANCE                                                   DRAGON
 104          SFMC           OPSGENIE                                                 LICENSE‐SOFTWARE SUBSCRIPTION
 105           SMC           OPTILINK                                                 SERVICES‐SOFTWARE MAINTENANCE AND SUPPORT
 106           VHS           OPTUM HEALTH                                             SERVICES AGREEMENT (CLAIMS REVIEW)
 107           VHS           OPTUM360, LLC                                            LICENSE‐SOFTWARE
 108           VHS           P SERIES SYSTEMS                                         INFRASTRUCTURE & TELECOM
 109          SFMC           PDC HEALTHCARE                                           PHARMACY
 110           VHS           PFIZER                                                   PHARMACEUTICALS
 111           VHS           PHARMACY ONESOURCE                                       LICENSE‐SOFTWARE SUBSCRIPTION
 112           VHS           PHILIPS HEALTHCARE                                       XCELERA ‐ INTELLISPACE CORE MAINTENANCE AGREEMENT
 113           VHS           PHILIPS HEALTHCARE INFORMATICS, INC                      SERVICES‐SOFTWARE MAINTENANCE AND SUPPORT
 114           VHS           PRAXAIR                                                  SUPPLIES‐RESPIRATORY
 115           VHS           PRESS GANEY AND ASSOCIATES                               SERVICES‐SURVEY
 116           VHS           PRODATA                                                  SERVICES‐SOFTWARE MAINTENANCE AND SUPPORT
 117           VHS           PURE STORAGE MAINTENANCE RENEWAL                         INFRASTRUCTURE & TELECOM
 118           VHS           QS/1 DATA SYSTEMS                                        LICENSE‐SOFTWARE SUBSCRIPTION
 119           VHS           QUICKBOOK                                                QUICKBOOK
 120           VHS           REDDINET                                                 REDDINET II
 121           VHS           RL SOLUTIONS                                             SERVICES‐SOFTWARE MAINTENANCE AND SUPPORT
 122           VHS           ROCHE DIAGNOSTICS CORPORATION                            PHARMACY ‐ ACCUCHECKS AND LAB SUPPLIES
 123           VHS           ROPES & GRAY                                             SERVICE AGREEMENT
 124           VHS           SAGE SOFTWARE, INC. (FKA BEST SOFTWARE, INC.)            SERVICES‐SOFTWARE MAINTENANCE AND SUPPORT
 125           VHS           SAGENT                                                   PHARMACY ‐ PHARMACEUTICALS
 126           VHS           SEDGWICK CMS COMPANY                                     MASTER PURCHASING AGREEMENT
 127           VHS           SOLARWINDS                                               INFRASTRUCTURE & TELECOM
 128           VHS           SPICO SOLUTIONS                                          INFRASTRUCTURE & TELECOM
 129           VHS           STERICYCLE, INC.                                         SERVICES‐WASTE MANAGEMENT
 130           VHS           STEVE CLARK & ASSOCIATES                                 SERVICES AGREEMENT
 131           VHS           STEVE CLARK & ASSOCIATES                                 SERVICES AGREEMENT
 132           VHS           STRYKER SALES CORPORATION                                EQUIPMENT PLACEMENT / DISPOSABLE PURCHASE
                             SUNQUEST INFORMATION SYSTEMS, INC. (FKA MISYS HOSPITAL
 133           VHS                                                                    MASTER SYSTEM ACQUISITION AGREEMENT
                             SYSTEMS, INC.)
 134          VHS            TOYON ASSOCIATES                                         SERVICES‐CONSULTING
 135          VHS            TRACELINK                                                LICENSE‐SOFTWARE SUBSCRIPTION
 136          VHS            TRACTMANAGER, INC.                                       LICENSE‐SOFTWARE SUBSCRIPTION
 137          VHS            TRANSUNION                                               SERVICES‐PROFESSIONAL
 138          VHS            VARIAN MEDICAL SYSTEMS, INC.                             SERVICES‐RADIOLOGY
 139          VHS            VISION SOLUTIONS                                         SERVICES‐HARDWARE AND SOFTWARE MAINTENANCE
 140          VHS            VITALANT BLOOD SERVICES AGREEMENT                        SERVICES
 141          VHS            VOICEBROOK, INC.                                         LICENSE‐SOFTWARE
 142          VHS            VOICEBROOK, INC.                                         SERVICES‐HARDWARE AND SOFTWARE MAINTENANCE
 143          VHS            WELLIGENT, INC.                                          SERVICES‐SOFTWARE MAINTENANCE AND SUPPORT
 144          VHS            ZERIVA                                                   EQUIPMENT‐WARRANTY
 145          SMC            ZONES                                                    BUSINESS ASSOCIATE AGREEMENT
 146          VHS            ZOOM                                                     LICENSE AGREEMENT
 147          VHS            Century Link                                             Telecom ‐ Network
 148          VHS            ASCOM Mtce                                               Telecom ‐ Voice
 149          VHS            E‐FAX Corp                                               Telecom ‐ Voice
 150          VHS            Granite                                                  Telecom ‐ Voice
 151          VHS            Language Line                                            Telecom ‐ Voice
 152          VHS            MAP Anserwing Service                                    Telecom ‐ Voice
 153          VHS            Nice In‐Contact                                          Telecom ‐ Voice
 154          VHS            VOX PBX Mtce                                             Telecom ‐ Voice
            Case 2:18-bk-20151-ER                 Doc 6038 Filed 09/03/20 Entered 09/03/20 16:43:54                               Desc
                                                   Main Document    Page 20 of 25
Exhibit A: Tenth Omnibus Motion to Reject Executory Contracts


 Ref # Contract Debtor (A)                              Vendor                                                    Contract Type
 155           VHS           Wave Tech                                                       Telecom ‐ Voice
 156           VHS           ZAYO                                                            Telecommunications
 157           VHS           Answer Quick                                                    Telecommunications
 158           VHS           Call Em All                                                     Telecommunications
 159           VHS           Global Star                                                     Telecommunications
 160           VHS           SPOK                                                            Telecommunications
 161           VHS           Verizon                                                         Telecommunications
 162           VHS           ATT                                                             Telecommunications
(A) "VHS" = Verity Health System, "SMC" = Seton Medical Center, "SFMC" = St. Francis Medical Center
       Case 2:18-bk-20151-ER                     Doc 6038 Filed 09/03/20 Entered 09/03/20 16:43:54                                       Desc
                                                  Main Document    Page 21 of 25



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
10100 Santa Monica Boulevard, 13th Floor, Los Angeles, California 90067

A true and correct copy of the foregoing document entitled (specify): DEBTORS’ NOTICE OF MOTION AND TENTH
OMNIBUS MOTION TO REJECT, PURSUANT TO 11 U.S.C. § 365(A), CERTAIN TRANSITION EXECUTORY
CONTRACTS AND UNEXPIRED LEASES; MEMORANDUM OF POINTS AND AUTHORITIES AND DECLARATION
OF RICHARD G. ADCOCK will be served or was served (a) on the judge in chambers in the form and manner required
by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
September 3, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) September 3, 2020, I served the following persons and/or entities at the last known addresses in this
bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United
States mail, first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that
mailing to the judge will be completed no later than 24 hours after the document is filed.

Honorable Ernest M. Robles
U.S. Bankruptcy Court
255 E. Temple Street, Suite 1560
Los Angeles, CA 90012

                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)                    , I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

                                                                                            Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 September 3, 2020                       Myra Kulick                                            /s/ Myra Kulick
 Date                                 Printed Name                                              Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
DOCS_LA:327257.1 89566/001
       Case 2:18-bk-20151-ER                     Doc 6038 Filed 09/03/20 Entered 09/03/20 16:43:54                                       Desc
                                                  Main Document    Page 22 of 25


1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

Mailing Information for Case 2:18-bk-20151-ER
 Alexandra Achamallah aachamallah@milbank.com,                                      Kevin Collins kevin.collins@btlaw.com,
    rliubicic@milbank.com                                                             Tabitha.davis@btlaw.com
   Melinda Alonzo ml7829@att.com                                                    Joseph Corrigan Bankruptcy2@ironmountain.com
   Robert N Amkraut ramkraut@foxrothschild.com                                      David N Crapo dcrapo@gibbonslaw.com,
   Kyra E Andrassy kandrassy@swelawfirm.com,                                         elrosen@gibbonslaw.com
    lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@                             Mariam Danielyan md@danielyanlawoffice.com,
    swelawfirm.com                                                                    danielyan.mar@gmail.com
   Simon Aron saron@wrslawyers.com                                                  Brian L Davidoff bdavidoff@greenbergglusker.com,
   Lauren T Attard lattard@bakerlaw.com,                                             calendar@greenbergglusker.com;jking@greenbergglusker.
    agrosso@bakerlaw.com                                                              com
   Allison R Axenrod allison@claimsrecoveryllc.com                                  Aaron Davis aaron.davis@bryancave.com,
   Keith Patrick Banner kbanner@greenbergglusker.com,                                kat.flaherty@bryancave.com
    sharper@greenbergglusker.com;calendar@greenbergglusk                             Lauren A Deeb lauren.deeb@nelsonmullins.com,
    er.com                                                                            maria.domingo@nelsonmullins.com
   Cristina E Bautista cristina.bautista@kattenlaw.com,                             Daniel Denny ddenny@milbank.com
    ecf.lax.docket@kattenlaw.com                                                     Kerry L Duffy kduffy@bzbm.com, cchou@bzbm.com
   James Cornell Behrens jbehrens@milbank.com,                                      Anthony Dutra adutra@hansonbridgett.com
    gbray@milbank.com;mshinderman@milbank.com;dodonnel                               Kevin M Eckhardt kevin.eckhardt@gmail.com,
    l@milbank.com;jbrewster@milbank.com;JWeber@milbank.                               keckhardt@hunton.com
    com                                                                              Lei Lei Wang Ekvall lekvall@swelawfirm.com,
   Jacob Beiswenger jbeiswenger@omm.com, jacob-                                      lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@
    beiswenger-5566@ecf.pacerpro.com;swarren@omm.com                                  swelawfirm.com
   Bruce Bennett bbennett@jonesday.com                                              David K Eldan david.eldan@doj.ca.gov,
   Peter J Benvenutti pbenvenutti@kellerbenvenutti.com,                              cynthia.gomez@doj.ca.gov
    pjbenven74@yahoo.com                                                             Andy J Epstein taxcpaesq@gmail.com
   Leslie A Berkoff lberkoff@moritthock.com,                                        Richard W Esterkin richard.esterkin@morganlewis.com
    hmay@moritthock.com                                                              Christine R Etheridge christine.etheridge@ikonfin.com
   Steven M Berman sberman@slk-law.com,                                             M Douglas Flahaut flahaut.douglas@arentfox.com
    mceriale@shumaker.com
                                                                                     Michael G Fletcher mfletcher@frandzel.com,
   Stephen F Biegenzahn efile@sfblaw.com                                             sking@frandzel.com
   Karl E Block kblock@loeb.com,                                                    Joseph D Frank jfrank@fgllp.com,
    jvazquez@loeb.com;ladocket@loeb.com;kblock@ecf.court                              mmatlock@fgllp.com;csmith@fgllp.com;jkleinman@fgllp.co
    drive.com                                                                         m;csucic@fgllp.com
   J Scott Bovitz bovitz@bovitz-spitzer.com                                         William B Freeman bill.freeman@kattenlaw.com,
   Dustin P Branch branchd@ballardspahr.com,                                         nicole.jones@kattenlaw.com,ecf.lax.docket@kattenlaw.com
    carolod@ballardspahr.com;hubenb@ballardspahr.com                                 Eric J Fromme efromme@tocounsel.com,
   Michael D Breslauer mbreslauer@swsslaw.com,                                       stena@tocounsel.com
    wyones@swsslaw.com;mbreslauer@ecf.courtdrive.com;wy                              Amir Gamliel amir-gamliel-9554@ecf.pacerpro.com,
    ones@ecf.courtdrive.com                                                           cmallahi@perkinscoie.com;DocketLA@perkinscoie.com
   Chane Buck cbuck@jonesday.com                                                    Jeffrey K Garfinkle jgarfinkle@buchalter.com,
   Lori A Butler butler.lori@pbgc.gov, efile@pbgc.gov                                docket@buchalter.com;dcyrankowski@buchalter.com
   Howard Camhi hcamhi@mrllp.com,                                                   Thomas M Geher tmg@jmbm.com,
    bankruptcy@mrllp.com;camhihr98234@notify.bestcase.co                              bt@jmbm.com;fc3@jmbm.com;tmg@ecf.inforuptcy.com
    m;echun@mrllp.com;jkissinger@mrllp.com                                           Lawrence B Gill lgill@nelsonhardiman.com,
   Barry A Chatz barry.chatz@saul.com,                                               rrange@nelsonhardiman.com;ksherry@nelsonhardiman.co
    jurate.medziak@saul.com                                                           m;mmarkwell@nelsonhardiman.com
   Shirley Cho scho@pszjlaw.com                                                     Paul R. Glassman pglassman@sycr.com
   Shawn M Christianson cmcintire@buchalter.com,                                    Matthew A Gold courts@argopartners.net
    schristianson@buchalter.com                                                      Eric D Goldberg eric.goldberg@dlapiper.com, eric-
   Louis J. Cisz lcisz@nixonpeabody.com,                                             goldberg-1103@ecf.pacerpro.com
    jzic@nixonpeabody.com                                                            Marshall F Goldberg mgoldberg@glassgoldberg.com,
   Leslie A Cohen leslie@lesliecohenlaw.com,                                         jbailey@glassgoldberg.com
    jaime@lesliecohenlaw.com;olivia@lesliecohenlaw.com
   Marcus Colabianchi mcolabianchi@duanemorris.com
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
DOCS_LA:327257.1 89566/001
       Case 2:18-bk-20151-ER                     Doc 6038 Filed 09/03/20 Entered 09/03/20 16:43:54                                       Desc
                                                  Main Document    Page 23 of 25


   Richard H Golubow rgolubow@wghlawyers.com,                                       Gerald P Kennedy gerald.kennedy@procopio.com,
    pj@wcghlaw.com;jmartinez@wghlawyers.com;Meir@virtual                              kristina.terlaga@procopio.com;calendaring@procopio.com;
    paralegalservices.com                                                             efile-bank@procopio.com
   Barry R Gore bgore@goreassociates.com,                                           Payam Khodadadi pkhodadadi@mcguirewoods.com,
    nnarag@goreassociates.com;r40600@notify.bestcase.com                              dkiker@mcguirewoods.com
   Barbara R Gross barbara@bgross.law, luz@bgross.law                               Christian T Kim ckim@dumas-law.com,
   David M. Guess guessd@gtlaw.com                                                   ckim@ecf.inforuptcy.com
   Anna Gumport agumport@sidley.com                                                 Jane Kim jkim@kellerbenvenutti.com
   Mary H Haas maryhaas@dwt.com                                                     Monica Y Kim myk@lnbrb.com, myk@ecf.inforuptcy.com
   Craig N Haring charing@blankrome.com                                             Benjamin R King bking@loeb.com,
   Melissa T Harris harris.melissa@pbgc.gov,                                         karnote@loeb.com;ladocket@loeb.com;bking@ecf.courtdri
    efile@pbgc.gov                                                                    ve.com
   James A Hayes jhayes@zinserhayes.com,                                            Gary E Klausner gek@lnbyb.com
    jhayes@jamesahayesaplc.com                                                       David A Klein david.klein@kirkland.com
   Michael S Held mheld@jw.com                                                      Nicholas A Koffroth nick.koffroth@dentons.com,
   Lawrence J Hilton lhilton@onellp.com,                                             chris.omeara@dentons.com
    lthomas@onellp.com,info@onellp.com,rgolder@onellp.com                            Joseph A Kohanski jkohanski@bushgottlieb.com,
    ,lhyska@onellp.com,nlichtenberger@onellp.com                                      kprestegard@bushgottlieb.com;gmccoy@bushgottlieb.com
   Robert M Hirsh rhirsh@lowenstein.com                                             Jolene E Kramer
   Florice Hoffman fhoffman@socal.rr.com,                                            bankruptcycourtnotices@unioncounsel.net,
    floricehoffman@gmail.com                                                          jkramer@unioncounsel.net
   Lee F Hoffman leehoffmanjd@gmail.com,                                            David S Kupetz dkupetz@sulmeyerlaw.com,
    lee@fademlaw.com                                                                  dperez@sulmeyerlaw.com;dperez@ecf.courtdrive.com;dku
                                                                                      petz@ecf.courtdrive.com
   Marshall J Hogan mhogan@swlaw.com,
    knestuk@swlaw.com                                                                Jeffrey S Kwong jsk@lnbyb.com, jsk@ecf.inforuptcy.com
   Michael Hogue hoguem@gtlaw.com,                                                  Darryl S Laddin bkrfilings@agg.com
    SFOLitDock@gtlaw.com;navarrom@gtlaw.com                                          Robert S Lampl advocate45@aol.com,
   Matthew B Holbrook mholbrook@sheppardmullin.com,                                  rlisarobinsonr@aol.com
    amartin@sheppardmullin.com                                                       Richard A Lapping richard@lappinglegal.com
   David I Horowitz david.horowitz@kirkland.com,                                    Paul J Laurin plaurin@btlaw.com,
    keith.catuara@kirkland.com;terry.ellis@kirkland.com;elsa.b                        slmoore@btlaw.com;jboustani@btlaw.com
    anuelos@kirkland.com;ivon.granados@kirkland.com                                  Nathaniel M Leeds nathaniel@mitchelllawsf.com,
   Virginia Hoyt scif.legal.bk@scif.com                                              sam@mitchelllawsf.com
   Brian D Huben hubenb@ballardspahr.com,                                           David E Lemke david.lemke@wallerlaw.com,
    carolod@ballardspahr.com                                                          chris.cronk@wallerlaw.com;Melissa.jones@wallerlaw.com;
   Joan Huh joan.huh@cdtfa.ca.gov                                                    cathy.thomas@wallerlaw.com
   Carol A Igoe cigoe@calnurses.org,                                                Lisa Lenherr llenherr@wendel.com,
    ttschneaux@calnurses.org                                                          bankruptcy@wendel.com
   Benjamin Ikuta bikuta@hml.law                                                    Elan S Levey elan.levey@usdoj.gov,
                                                                                      tiffany.davenport@usdoj.gov
   Lawrence A Jacobson laj@cohenandjacobson.com
   John Mark Jennings johnmark.jennings@kutakrock.com,
                                                                                     Kerri A Lyman klyman@steptoe.com, #-
                                                                                      FirmPSDocketing@Steptoe.com;nmorneault@Steptoe.com
    mary.clark@kutakrock.com
   Monique D Jewett-Brewster mjb@hopkinscarley.com,
                                                                                     Tracy L Mainguy
                                                                                      bankruptcycourtnotices@unioncounsel.net,
    eamaro@hopkinscarley.com
                                                                                      tmainguy@unioncounsel.net
   Crystal Johnson M46380@ATT.COM
                                                                                     Samuel R Maizel samuel.maizel@dentons.com,
   Gregory R Jones gjones@mwe.com,                                                   alicia.aguilar@dentons.com;docket.general.lit.LOS@denton
    rnhunter@mwe.com                                                                  s.com;tania.moyron@dentons.com;kathryn.howard@dento
   Jeff D Kahane jkahane@duanemorris.com,                                            ns.com;joan.mack@dentons.com;derry.kalve@dentons.co
    dmartinez@duanemorris.com                                                         m
   Steven J Kahn skahn@pszyjw.com                                                   Lloyd S Mann lmann@mannzarpas.com
   Cameo M Kaisler salembier.cameo@pbgc.gov,                                        Alvin Mar alvin.mar@usdoj.gov, dare.law@usdoj.gov
    efile@pbgc.gov                                                                   Craig G Margulies Craig@MarguliesFaithlaw.com,
   Ivan L Kallick ikallick@manatt.com,                                               Vicky@MarguliesFaithlaw.com;Helen@MarguliesFaithlaw.c
    ihernandez@manatt.com                                                             om;Angela@MarguliesFaithlaw.com
   Ori Katz okatz@sheppardmullin.com,                                               Kevin Meek kmeek@robinskaplan.com,
    lsegura@sheppardmullin.com                                                        kevinmeek32@gmail.com;kmeek@ecf.inforuptcy.com

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
DOCS_LA:327257.1 89566/001
       Case 2:18-bk-20151-ER                     Doc 6038 Filed 09/03/20 Entered 09/03/20 16:43:54                                       Desc
                                                  Main Document    Page 24 of 25


   Hutchison B Meltzer hutchison.meltzer@doj.ca.gov,                                Mark D Plevin mplevin@crowell.com,
    Alicia.Berry@doj.ca.gov                                                           cromo@crowell.com
   Christopher Minier becky@ringstadlaw.com,                                        Steven G. Polard steven.polard@ropers.com, calendar-
    arlene@ringstadlaw.com                                                            lao@ropers.com;melissa.tamura@ropers.com;anthony.arri
   John A Moe john.moe@dentons.com,                                                  ola@ropers.com
    glenda.spratt@dentons.com                                                        David M Powlen david.powlen@btlaw.com,
   Susan I Montgomery susan@simontgomerylaw.com,                                     pgroff@btlaw.com
    assistant@simontgomerylaw.com;simontgomerylawecf.com                             Christopher E Prince cprince@lesnickprince.com,
    @gmail.com;montgomerysr71631@notify.bestcase.com                                  jmack@lesnickprince.com;cprince@ecf.courtdrive.com
   Monserrat Morales Monsi@MarguliesFaithLaw.com,                                   Lori L Purkey bareham@purkeyandassociates.com
    Vicky@MarguliesFaithLaw.com;Helen@marguliesfaithlaw.c                            William M Rathbone wrathbone@grsm.com,
    om;Angela@MarguliesFaithlaw.com                                                   jmydlandevans@grsm.com;sdurazo@grsm.com
   Kevin H Morse kmorse@clarkhill.com,                                              Jason M Reed Jason.Reed@Maslon.com
    blambert@clarkhill.com                                                           Jeffrey M. Reisner jreisner@steptoe.com, #-
   Marianne S Mortimer mmartin@jmbm.com                                              FirmPSDocketing@Steptoe.com;klyman@steptoe.com;nm
   Tania M Moyron tania.moyron@dentons.com,                                          orneault@Steptoe.com
    chris.omeara@dentons.com;nick.koffroth@dentons.com;ka                            Michael B Reynolds mreynolds@swlaw.com,
    thryn.howard@dentons.com;Sonia.martin@dentons.com;Is                              kcollins@swlaw.com
    abella.hsu@dentons.com;lee.whidden@dentons.com;Jacq                              J. Alexandra Rhim arhim@hrhlaw.com
    ueline.whipple@dentons.com
                                                                                     Emily P Rich erich@unioncounsel.net,
   Alan I Nahmias anahmias@mbnlawyers.com,                                           bankruptcycourtnotices@unioncounsel.net
    jdale@mbnlawyers.com
                                                                                     Robert A Rich , candonian@huntonak.com
   Akop J Nalbandyan jnalbandyan@LNtriallawyers.com,
                                                                                     Lesley A Riis lriis@dpmclaw.com
    cbautista@LNtriallawyers.com
                                                                                     Debra Riley driley@allenmatkins.com
   Jennifer L Nassiri jennifernassiri@quinnemanuel.com
                                                                                     Jason E Rios jrios@ffwplaw.com, docket@ffwplaw.com
   Charles E Nelson nelsonc@ballardspahr.com,
    wassweilerw@ballardspahr.com                                                     Julie H Rome-Banks julie@bindermalter.com
   Sheila Gropper Nelson shedoesbklaw@aol.com                                       Mary H Rose mrose@buchalter.com
   Mark A Neubauer mneubauer@carltonfields.com,                                     Douglas B Rosner drosner@goulstonstorrs.com
    mlrodriguez@carltonfields.com;smcloughlin@carltonfields.c                        Gregory A Rougeau grougeau@brlawsf.com
    om;ecfla@carltonfields.com                                                       Megan A Rowe mrowe@dsrhealthlaw.com,
   Fred Neufeld fneufeld@sycr.com, tingman@sycr.com                                  lwestoby@dsrhealthlaw.com
   Bryan L Ngo bngo@fortislaw.com,                                                  Gregory M Salvato gsalvato@salvatolawoffices.com,
    BNgo@bluecapitallaw.com;SPicariello@fortislaw.com;JNgu                            calendar@salvatolawoffices.com;jboufadel@salvatolawoffic
    yen@fortislaw.com;JNguyen@bluecapitallaw.com                                      es.com;gsalvato@ecf.inforuptcy.com
   Abigail V O'Brient avobrient@mintz.com,                                          Nathan A Schultz nschultz@goodwinlaw.com
    docketing@mintz.com;DEHashimoto@mintz.com;nleali@m                               Mark A Serlin ms@swllplaw.com, mor@swllplaw.com
    intz.com;ABLevin@mintz.com                                                       Seth B Shapiro seth.shapiro@usdoj.gov
   John R OKeefe jokeefe@metzlewis.com,                                             David B Shemano dshemano@shemanolaw.com
    slohr@metzlewis.com                                                              Joseph Shickich jshickich@riddellwilliams.com
   Matthew J Olson olson.matthew@dorsey.com,                                        Mark Shinderman mshinderman@milbank.com,
    stell.laura@dorsey.com                                                            dmuhrez@milbank.com;dlbatie@milbank.com
   Scott H Olson solson@vedderprice.com, scott-olson-                               Kyrsten Skogstad kskogstad@calnurses.org,
    2161@ecf.pacerpro.com,ecfsfdocket@vedderprice.com,nor                             rcraven@calnurses.org
    tega@vedderprice.com                                                             Michael St James ecf@stjames-law.com
   Giovanni Orantes go@gobklaw.com, gorantes@orantes-                               Joseph L Steinfeld jsteinfeld@askllp.com,
    law.com,cmh@gobklaw.com,gobklaw@gmail.com,go@ecf.i                                lmiskowiec@askllp.com;mudem@askllp.com;bmcgrath@as
    nforuptcy.com;orantesgr89122@notify.bestcase.com                                  kllp.com;kcasteel@askllp.com
   Keith C Owens kowens@foxrothschild.com,                                          Andrew Still astill@swlaw.com, kcollins@swlaw.com
    khoang@foxrothschild.com
                                                                                     Jason D Strabo jstrabo@mwe.com, cfuraha@mwe.com
   R Gibson Pagter gibson@ppilawyers.com,
    ecf@ppilawyers.com;pagterrr51779@notify.bestcase.com
                                                                                     Sabrina L Streusand Streusand@slollp.com
   Paul J Pascuzzi ppascuzzi@ffwplaw.com,
                                                                                     Ralph J Swanson ralph.swanson@berliner.com,
                                                                                      sabina.hall@berliner.com
    docket@ffwplaw.com
   Lisa M Peters lisa.peters@kutakrock.com,
                                                                                     Michael A Sweet msweet@foxrothschild.com,
                                                                                      swillis@foxrothschild.com;pbasa@foxrothschild.com
    marybeth.brukner@kutakrock.com
   Christopher J Petersen cjpetersen@blankrome.com,
                                                                                     James M Toma james.toma@doj.ca.gov,
                                                                                      teresa.depaz@doj.ca.gov
    gsolis@blankrome.com
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
DOCS_LA:327257.1 89566/001
       Case 2:18-bk-20151-ER                     Doc 6038 Filed 09/03/20 Entered 09/03/20 16:43:54                                       Desc
                                                  Main Document    Page 25 of 25


   Gary F Torrell gtorrell@health-law.com                                           Rebecca J Winthrop
   United States Trustee (LA)                                                        rebecca.winthrop@nortonrosefulbright.com,
    ustpregion16.la.ecf@usdoj.gov                                                     diana.cardenas@nortonrosefulbright.com
   Cecelia Valentine cecelia.valentine@nlrb.gov                                     Jeffrey C Wisler jwisler@connollygallagher.com,
   Jason Wallach jwallach@ghplaw.com,                                                dperkins@connollygallagher.com
    g33404@notify.cincompass.com                                                     Neal L Wolf nwolf@hansonbridgett.com,
   Kenneth K Wang kenneth.wang@doj.ca.gov,                                           lchappell@hansonbridgett.com
    Jennifer.Kim@doj.ca.gov;Stacy.McKellar@doj.ca.gov;yese                           Claire K Wu ckwu@sulmeyerlaw.com,
    nia.caro@doj.ca.gov                                                               mviramontes@sulmeyerlaw.com;ckwu@ecf.courtdrive.com;
   Phillip K Wang phillip.wang@rimonlaw.com,                                         ckwu@ecf.inforuptcy.com
    david.kline@rimonlaw.com                                                         Steven D Wyllie steven.wyllie@nlrb.gov
   Sharon Z. Weiss sharon.weiss@bclplaw.com,                                        Hatty K Yip hatty.yip@usdoj.gov, hatty.k.yip@usdoj.gov
    raul.morales@bclplaw.com,REC_KM_ECF_SMO@bclplaw.                                 Andrew J Ziaja aziaja@leonardcarder.com,
    com                                                                               sgroff@leonardcarder.com;msimons@leonardcarder.com;l
   Adam G Wentland awentland@tocounsel.com,                                          badar@leonardcarder.com
    lkwon@tocounsel.com                                                              Rose Zimmerman rzimmerman@dalycity.org
   Latonia Williams lwilliams@goodwin.com,
    bankruptcy@goodwin.com
   Michael S Winsten mike@winsten.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
DOCS_LA:327257.1 89566/001
